IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42453

STATE OF IDAHO,                                 )   2015 Unpublished Opinion No. 495
                                                )
       Plaintiff-Respondent,                    )   Filed: May 20, 2015
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
MATTHEW EDWARD McGRAW,                          )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Melissa Moody, District Judge.

       Judgment of conviction and unified sentence of fourteen years indeterminate for
       grand theft, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       Matthew Edward McGraw was found guilty of grand theft, Idaho Code §§ 18-2403(1),
18-2407(1)(b), 18-2409, and misdemeanor charges of:         providing false information to law
enforcement, I.C. § 18-5412(2); illegal consumption of alcohol, I.C. § 23-949; and malicious
injury to property, I.C. § 18-7001(1). The district court sentenced McGraw to an indeterminate
fourteen years for grand theft and concurrent sentences with credit for time served on each of the
misdemeanor charges. McGraw appeals asserting that the district court abused its discretion by
imposing an excessive sentence and by declining to place him on probation.



                                                1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, McGraw’s judgment of conviction and sentence are affirmed.




                                                   2